 1   BAKER BOTTS L.L.P.                        DESMARAIS LLP
     Wayne O. Stacy (SBN 314579)               John M. Desmarais (pro hac vice)
 2   wayne.stacy@bakerbotts.com                jdesmarais@desmaraisllp.com
     Sarah J. Guske (SBN 232467)               Justin P.D. Wilcox (pro hac vice)
 3   sarah.guske@bakerbotts.com                jwilcox@desmaraisllp.com
     Jeremy J. Taylor (SBN 249075)             Jordan N. Malz (pro hac vice)
 4   jeremy.taylor@bakerbotts.com              jmalz@desmaraisllp.com
     101 California Street                     Steven M. Balcof (pro hac vice)
 5   36th Floor, Suite 3600                    sbalcof@desmaraisllp.com
     San Francisco, California 94111           Jennifer Przybylski
 6   Telephone:     (415) 291-6200             jprzybylski@desmaraisllp.com
     Facsimile:     (415) 291-6300             230 Park Avenue
 7                                             New York, NY 10169
     Attorneys for Defendant                   Telephone:     (212) 351-3400
 8   CISCO SYSTEMS, INC.                       Facsimile:     (212) 351-3401
 9
                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
11

12    STRAIGHT PATH IP GROUP, INC.,                 Case No. 3:16-CV-03463-WHA
13                          Plaintiff,              DEFENDANT CISCO SYSTEMS,
                                                    INC.’S SUPPLEMENTAL BRIEF IN
14                   v.                             SUPPORT OF ITS MOTION FOR
                                                    ATTORNEYS’ FEES AND COSTS
15    CISCO SYSTEMS, INC.,                          AND REQUEST THAT THE MICHEL
                                                    DECLARATION BE STRICKEN
16                          Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                                        Case No. 3:16-CV-03463-WHA
 1                                                    TABLE OF CONTENTS
 2                                                                                                                                      Pages
 3   I.      INTRODUCTION ...............................................................................................................1
 4   II.     BACKGROUND .................................................................................................................2
 5           A.        Judge Michel’s General Work As A Consultant......................................................2
 6           B.        Judge Michel’s Limited Involvement In This Case .................................................2
 7           C.        The Court Ordered Deposition of Judge Michel......................................................3
 8   III.    ARGUMENT - THE MICHEL DECLARATION SHOULD BE STRICKEN AS
             IMPROPER EXPERT OPINION TESTIMONY. ...............................................................3
 9
             A.        The Michel Declaration Does Not Meet the Requirements of Rule 26. ..................4
10
             B.        The Michel Declaration Does Not Meet the Requirements of Rule 702. ................5
11
                       1.         The Michel Declaration Will Not “Help This Court to Understand the
12                                Evidence or to Determine a Fact in Issue.”..................................................5
13                                a.        Judge Michel’s Opinion Based On “Specialized” Legal
                                            Knowledge Constitutes Impermissible Advocacy From the
14                                          Witness Stand on the Ultimate Legal Issues. ...................................5
15                                b.        Judge Michel’s Opinions About the Strength of Straight Path’s
                                            Rejected “Ringing Telephone” Infringement Theory Should Be
16                                          Stricken Because He Lacks the Necessary “Technical”
                                            Knowledge To Offer Such An Opinion. ..........................................6
17
                       2.         The Michel Declaration Is Not Based On Sufficient Facts or Data and
18                                Is Not the Product of Reliable Principles or Methods That Have Been
                                  Reliably Applied To the Facts of this Case. ................................................8
19
                                  a.        The Declaration Cites No Facts or Data. .........................................8
20
                                  b.        The Declaration Is Not the Product of Reliable Principles or
21                                          Methods—It Was Merely a “Prediction” of an Appellate
                                            Outcome—Which Turned Out To Be Incorrect. .............................9
22
     IV.     CONCLUSION ..................................................................................................................10
23

24

25

26

27

28

      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN              i                                      CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1                                                       TABLE OF AUTHORITIES
 2                                                                                                                                                Pages
 3   Cases
 4   Base v. FCA US LLC,
            Case No. 17-cv-01532-JCS, 2019 WL 1117532 (N.D. Cal. March 11, 2019) ....................9
 5
     Citcon USA LLC v. RiverPay Inc.,
 6          Case No. 18-cv-02585-NC, 2019 WL 2603219 (C.D. Cal. June 25, 2019) ......................10
 7   Competitive Technologies, Inc. v. Fujitsu Ltd.,
           333 F.Supp.2d 858 (N.D. Cal. 2004) ...................................................................................9
 8
     Daubert v. Merrell Dow Pharm., Inc.,
 9         509 U.S. 579 (1993) .........................................................................................................5, 9
10   Highmark Inc. v. Allcare Health Management System, Inc.,
           572 U.S. 559 (2014) .............................................................................................................6
11
     Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
12         572 U.S. 545 (2014) .............................................................................................................5
13   Straight Path IP Group, LLC v. Apple Inc.,
            Nos. 18-1491, 18-1492, D.I. 86 (Fed. Cir. January 23, 2019) .........................................2, 7
14
     Sundance, Inc. v. DeMonte Fabricating Ltd.,
15         550 F.3d 1356 (Fed. Cir. 2008).................................................................................. passim
16   TVIIM, LLC v. McAfee, Inc.,
           851 F.3d 1356 (Fed. Cir. 2017)............................................................................................8
17
     Statutes
18
     35 U.S.C. § 285 ................................................................................................................................5
19

20

21

22

23

24

25

26

27

28
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN                    ii                                        CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1           Pursuant to this Court’s Order Setting Briefing Schedule Re Deposition of Honorable Paul
 2   Michel (Ret.) (D.I. 220), Cisco Systems, Inc. (“Cisco”) hereby submits this supplemental brief in
 3   support of its Motion for Attorneys’ Fees and Costs and requests that this Court strike the Declaration
 4   of Judge Michel (the “Michel Declaration”) (D.I. 212-12).
 5   I.      INTRODUCTION
 6           In his one-page declaration, Judge Michel offers the opinion that based on his knowledge of
 7   both Federal Circuit precedent and the “habits” of the members of the Federal Circuit, Straight Path’s
 8   now twice-rejected ringing telephone infringement theory had a chance of success on appeal. Judge
 9   Michel himself refers to his declaration as merely a “prediction” of the outcome of a court case, and
10   readily admits his opinion declaration did not even try to comply with Federal Rules 26 and 702, which
11   govern opinion testimony. It is improper for Straight Path to submit and attempt to rely upon a
12   declaration containing no facts or analysis, nor even purporting to follow any reliable method accepted
13   in the field, in support of its opposition to Cisco’s motion. Judge Michel all but admitted as much in
14   his deposition. In particular, he admitted although his declaration was submitted in response to Cisco’s
15   motion for fees, he did not even read Cisco’s motion, brief, exhibits, or any of the materials supporting
16   Cisco’s fee application.         Moreover, although he opines on Straight Path’s ringing telephone
17   infringement theory, he admitted at his deposition that he did not consider the validity implications if
18   that “breathtakingly” broad interpretation of the patents-in-suit were accepted. Finally, he admitted,
19   on several occasions, that Judge Alsup was in the best position to assess the merits of the fees motion
20   and he was not trying to substitute his judgement for Judge Alsup’s. In sum, Straight Path is using the
21   Michel Declaration for unsupported and impermissible legal “advocacy from the witness stand”—not
22   admissible expert opinion testimony. See, e.g., Sundance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d
23   1356, 1364-1365 (Fed. Cir. 2008).
24           The court should strike the declaration for three reasons. First, Straight Path has not met the
25   disclosure requirements for submitting expert opinion testimony set forth in Federal Rule of Procedure
26   26 (“Rule 26”). Second, Straight Path’s submission of the Michel Declaration does not comply with
27   Federal Rule of Evidence 702 (“Rule 702”) because it will not “help this court to understand the
28   evidence or to determine a fact in issue.” And, third, Straight Path’s submission of the Michel
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   1                      CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1   Declaration does not comply with Rule 702 because it is not based on sufficient facts or data and is
 2   not the product of reliable principles or methods that have been reliably applied to the facts of this
 3   case. Therefore, the Court should strike the Michel Declaration, or at a minimum, afford it no weight
 4   in ruling on Cisco’s motion for attorneys’ fees.
 5   II.        BACKGROUND
 6              A.       Judge Michel’s General Work As A Consultant
 7              Judge Michel retired from the Federal Circuit in 2010. Ex. A1 8:13-17. Since retiring from
 8   the bench, Judge Michel has worked as a consultant helping parties involved in patent litigation by
 9   giving them legal advice. Id. 8:18-22. For those services, he charges a rate of $2,000 per hour. Id.
10   14:21-15:1 Prior to this case no party has ever attempted to submit and rely upon a declaration from
11   Judge Michel on the ultimate issue of whether to award attorneys’ fees or sanctions. Id. This is a first.
12              B.       Judge Michel’s Limited Involvement In This Case
13              In December 2018, Straight Path trial counsel Mark Fenster retained Judge Michel for
14   consulting in connection with the appeal of this case Ex. B ¶ 1. Specifically, Mr. Fenster retained
15   Judge Michel to help prepare for Straight Path’s oral argument in the Federal Circuit appeal of this
16   Court’s summary judgment decision. Id. In connection with that engagement, Judge Michel spent
17   about fourteen hours reviewing the appellate briefs and appendix and met with Mr. Fenster in January
18   for between ten and fifteen hours to help him prepare for his appellate argument. Ex. A 127:19-128:22.
19   He has not yet billed Straight Path for his time, but he plans to do so. Id. 14:2-7. That appeal resulted
20   in a Rule 36 Summary Affirmance of this Court’s summary judgment decision. Straight Path IP
21   Group, LLC v. Apple Inc., Nos. 18-1491, 18-1492, D.I. 86 (Fed. Cir. January 23, 2019).
22              On June 26, 2019, after this Court ordered briefing on whether to shift attorney fees in this
23   case, Mr. Fenster contacted Judge Michel to inquire whether he would submit a declaration about his
24   “impressions from January,” when he prepared Mr. Fenster for the oral argument. Id. 27:2-8.
25   Although he agreed to submit a declaration to oppose Cisco’s fee application, Straight Path did not
26   ask Judge Michel to, and he did not, do any new work, review any of the parties’ briefing, exhibits, or
27
     1
28     Unless otherwise stated, all citations to exhibits refer to exhibits to the September 12, 2019
     declaration of Steven M. Balcof submitted in support of this brief.
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN 2                  CASE NO. 3:16-CV-03463-WHA
         SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1   argument on the fees issue, nor review the District Court record on the issue. Mr. Fenster wrote the
 2   first draft of the Michel Declaration. Id. 28:4-20. Judge Michel re-drafted the final declaration but
 3   portions of the final document “reflect” Mr. Fenster’s draft. Id. 34:14-23. On July 1, Straight Path
 4   filed Judge Michel’s declaration in support of its opposition to Cisco’s Motion for Attorneys’ Fees
 5   and Costs (“Fees Motion”). Ex. B.
 6              C.       The Court Ordered Deposition of Judge Michel
 7              On August 6, this Court inquired whether Cisco (and Apple Inc.) desired an opportunity to
 8   depose Judge Michel. (D.I. 218.) On August 7, Cisco filed a notice requesting to take Judge Michel’s
 9   deposition. (D.I. 213.) On August 8, this Court granted Cisco’s request, ordering that Judge Michel
10   be made available for deposition within three weeks and setting a supplemental briefing schedule.
11   (D.I. 220.) Pursuant to that order, Cisco2 deposed Judge Michel on August 29. Ex. A 1:19.
12   III.       ARGUMENT - THE MICHEL DECLARATION SHOULD BE STRICKEN AS
13              IMPROPER EXPERT OPINION TESTIMONY.
14              The Michel Declaration sets forth Judge Michel’s legal opinions based on his “knowledge of
15   Federal Circuit precedent on claim construction and on the requirements of disclaimer” (Ex. A 49:14-
16   24) and the “habits” of members of the Federal Circuit (id. at 81:5-11). Because his opinions are based
17   on specialized knowledge, Judge Michel’s opinions constitute expert opinion testimony. As a result,
18   the Michel Declaration is subject to the standards set forth in Rule 26, Rule 702, and the precedent
19   that has developed in the years since the Supreme Court’s seminal Daubert decision.
20              The declaration Straight Path submitted from Judge Michel does not meet even the minimum
21   requirements for admissible expert testimony. Perhaps sensing this shortcoming, at his deposition,
22   Judge Michel attempted to rationalize the non-compliance with these requirements by parsing the word
23   “opinion”:
24                       Q. Weren't you giving opinions about whether or not Straight Path's
                         infringement claim will be successful at the Court of Appeals?
25
                         A. I was making a prediction. You choose to use the word “opinion,”
26                       but I find that a little confusing, because an opinion letter by an attorney
                         to a client is one thing and a [sic] expert opinion and testimony is
27                       another thing. I don’t think that what I wrote in the declaration is
                         comparable to either of those, and that’s why it seems, to me, that the
28
     2
         Apple Inc. also deposed Judge Michel on August 29, 2019.
                                                      3
         DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN                           CASE NO. 3:16-CV-03463-WHA
         SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
                      word “prediction” is a more accurate way to characterize it. But as I
 1                    said at the outset, I don’t want to quarrel with you about the semantics
                      of your calling it an “opinion.” In the colloquial sense of the word, it’s
 2                    an opinion. It seems, to me, it’s more accurately described as a
                      prediction, but we can leave it there.
 3
     Id. 87:23-88:15. There is no exception from the Federal Rules for opinions that are “predictions.”
 4
     Predictions are opinions about what the future might bring, but they are opinions nonetheless, and
 5
     need to comply with the Federal Rules about opinion testimony. Because the Michel Declaration does
 6
     not comply with either Rule 26 or Rule 702, the Court should strike the declaration.
 7
             A.       The Michel Declaration Does Not Meet the Requirements of Rule 26.
 8
             Rule 26(2)(B) provides that a party most provide a written report for any witness who is
 9
     “retained or specially employed to provide expert testimony. Rule 26 sets forth the disclosures that
10
     must be provided in such a report: (i) a complete statement of all opinions the witness will express
11
     and the basis and reasons for them; (ii) the facts or data considered by the witness in forming them;
12
     (iii) any exhibits that will be used to summarize or support them; (iv) the witness's qualifications,
13
     including a list of all publications authored in the previous 10 years; (v) a list of all other cases in
14
     which, during the previous 4 years, the witness testified as an expert at trial or by deposition; and (vi)
15
     a statement of the compensation to be paid for the study and testimony in the case.
16
             At his deposition, Judge Michel admitted that his declaration does not meet any of these
17
     requirements:
18
                      Q. [Y]ou agree that your declaration doesn't apply with Rule 26?
19
                       A. Yes, that -- that's certainly true.
20
     Ex. A 54:14-16. Straight Path’s submission of the Michel Declaration fails to satisfy Rule 26(2)(B)
21
     subsections (i)-(iii) because nowhere is there a description of the basis and reasons for Judge Michel’s
22
     opinions, the facts or data he considered in forming them, nor any supporting exhibits. See Ex. B ¶¶
23
     2-5. Instead, the declaration consists of only Judge Michel’s conclusory opinions on ultimate issues.
24
     Straight Path’s submission of the Michel Declaration similarly fails to satisfy subsections Rule
25
     26(2)(B) (iv)-(vi) because it does contain any of the required background information or the terms of
26
     his engagement with Straight Path or its counsel.
27
             For these reasons, Straight Path’s attempt to use the Michel Declaration fails to comply with
28
     the disclosure requirements of Rule 26, and should be stricken on that basis alone.
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   4                     CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
             B.       The Michel Declaration Does Not Meet the Requirements of Rule 702.
 1
             Rule 702 provides that a “witness who is qualified as an expert by knowledge, skill, experience,
 2
     training, or education may testify in the form of an opinion or otherwise if (a) the expert’s scientific,
 3
     technical, or other specialized knowledge will help the trier of fact to understand the evidence or to
 4
     determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the
 5
     product of reliable principles and methods; and (d) the expert has reliably applied the principles and
 6
     methods to the facts of the case.” Fed. R. Evid. 702. “[T]he Rules of Evidence—especially Rule
 7
     702—[ ]assign to the trial judge the task of ensuring that an expert’s testimony both rests on a reliable
 8
     foundation and is relevant to the task at hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,
 9
     597 (1993). Similar to Rule 26, Straight Path did not even try to comply with Rule 702:
10
                      Q. And you would -- you wouldn't fall in the category of “scientific” or
11                    “technical”; you would be in the category of “other specialized
                      knowledge,” if [Rule 702] applied. Is that right, sir?
12
                      A. Well, I don't know. I -- I consider that my opinions as reflected in
13                    my declaration are in the nature of a predictor, a handicapper, if you
                      will, as to whether the arguments in the briefs and planned to be made
14                    by Mr. Fenster had a reasonable chance of being accepted by the Federal
                      Circuit. So it doesn’t seem, to me, that my predictive judgments fit into
15                    either Rule 26 or Rule 702, but that's for somebody else to decide. But
                      I didn't consider that I was the sort of expert that those two rules seem,
16                    to me, to be addressing.
17   Ex. A 80:6-22.
18                    1.       The Michel Declaration Will Not “Help This Court to Understand the
                               Evidence or to Determine a Fact in Issue.”
19
                               a.        Straight Path’s reliance on Judge Michel’s “Specialized” Legal
20                                       Knowledge Constitutes Impermissible Advocacy From the Witness
                                         Stand on the Ultimate Legal Issues.
21
             “The court, in its role as gatekeeper, must exclude expert testimony . . . which invades the
22
     province . . . of the court to make ultimate legal conclusions.” Sundance, Inc., 550 F.3d at 1364. That
23
     role is especially critical here, where this Court must determine whether this case is ‘exceptional’
24
     under 35 U.S.C. § 285—a question of law firmly within this Court’s discretion. A district court makes
25
     exceptional case determinations “in the case-by-case exercise of [its] discretion, considering the
26
     totality of the circumstances.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545,
27
     554 (2014); see also Ex. A 94:12-16 (Judge Michel agreeing that it is within this Court’s discretion to
28
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   5                     CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1   determine whether this case is ‘exceptional’).           That determination is reviewed for an abuse-of-
 2   discretion, and not a higher standard, because the district court is better positioned to judge whether a
 3   case is ‘exceptional.’ In particular, the district court lives with cases “over a prolonged period of time”
 4   and the question of whether a case is ‘exceptional’ is “multifarious and novel, not susceptible to useful
 5   generalization of the sort that de novo review provides.” Highmark Inc. v. Allcare Health Management
 6   System, Inc., 572 U.S. 559, 564 (2014); see also Ex. A 99:21-100:7 (Judge Michel agreeing with the
 7   cited passage of Highmark).
 8           Here, Judge Michel readily acknowledged that the District Court is in a better position than he
 9   is to assess fees. Ex. A 98:12-23, 100:13-16. Indeed, Judge Michel acknowledged that he does not
10   purport to be “in a superior position” to determine whether fees should be awarded in this case (id.
11   98:12-23), conceding that this Court has “a broader and deeper knowledge of many aspects of the case
12   than [he does], and in many cases, [he has] no knowledge of certain aspects.” Id. 100:13-16. This is
13   not surprising as he was not even asked to review the fee briefs, exhibits, or record below on the issue.
14   Nonetheless, Straight Path had Judge Michel opine on those exact issues, namely that he “did not form
15   any opinion that the arguments were objectively unreasonable or exceptionally weak, especially in
16   light of the Federal Circuit case law on claim construction” and “[a]t no point did [Judge Michel]
17   discern any indication that the arguments to be made were being presented in bad faith.” Ex. B ¶¶ 4-
18   5.
19           Because the Michel Declaration addresses the exact legal issues that this Court must decide
20   but provides no support—factual or otherwise—nor any analysis at all for the Court’s consideration,
21   it is improper “advocacy from the witness stand”—not permissible expert opinion testimony.
22   Sundance, 550 F.3d at 1364-1365. As such, the declaration should be stricken, or at a minimum, not
23   be considered by the Court in analyzing whether this case is exceptional. See id.
24                             b.        Judge Michel’s Opinions About the Strength of Straight Path’s
                                         Rejected “Ringing Telephone” Infringement Theory Should Be
25                                       Stricken Because He Lacks the Necessary “Technical” Knowledge
                                         To Offer Such An Opinion.
26
             Judge Michel’s expertise is in his legal experience. He is not “a scientist, or an engineer . . . or
27
     a specialist in any particular technology.” Ex. A 10:3-7. Judge Michel does not have any training in
28
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   6                      CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1   “voice over IP telephony”—the field of the patents-in-suit—and he is not an expert in Session
 2   Initiation Protocol—the telephony protocol used in Cisco’s products (id. 76:20-22) or the “precise
 3   operation of the Cisco system” (id. 165:4-10). He did not, for example, know what “off hook” meant
 4   in the call flow diagram on which Straight Path relied to demonstrate Cisco’s purported infringement.
 5   Ex. A 158:3-12. Because Judge Michel has no relevant technical expertise, he is not qualified to offer
 6   an expert opinion on Straight Path’s infringement theory or the relative strength of that theory. See
 7   Sundance, 550 F.3d at 1362-1365.
 8           Judge Michel’s opinion of whether Cisco’s products infringe the patents-in-suit is based
 9   entirely on the theory advanced by Straight Path and its technical expert that answering a ringing phone
10   is a Straight Path invention. See Ex. A 161:24-162:9. This Court rejected that theory as “absurd”
11   when it granted summary judgment of noninfringement, and the Federal Circuit summarily affirmed
12   employing Rule 36 (a rule regularly used for frivolous appeals). D.I. 164 14:16-17; Straight Path IP
13   Group, LLC, Nos. 18-1491, 18-1492, D.I. 86. And while Judge Michel claims to have adopted the
14   theory as his own, he was forced to admit that he was unable to find explicit support for Straight Path’s
15   ringing phone theory in the specification of the ’704 patent—one of the patents-in-suit:
16                    Q. And there’s no embodiment in the patent where the embodiment is
                      a caller calling someone and the callee picking up the phone is the
17                    indication that they were online at the time of the call, right?

18                    A. It’s not that specific. I would deduce that the Column 10, Figure 8
                      descriptors could comprehend that, but it doesn’t talk about a phone
19                    being answered. You’re certainly correct about that. It just doesn't have
                      that level of specificity in it.
20
     Id. 172:13-23.
21
             Judge Michel’s declaration is also deficient because he was not even asked to consider, nor did
22
     he opine on, the validity implications of the “breathtakingly” broad ringing phone infringement
23
     theory—a point this Court focused on in its summary judgment order:
24                    Q. Now, when we look at your declaration, the -- I notice it doesn't give
                      any opinions on whether Straight Path's claims would be valid if
25                    Straight Path’s interpretation of the infringement issue was correct. Is
                      that right? You don't address validity in your declaration?
26
                      A. No, I did not address validity in my declaration.
27
                      Q. So if we look at Judge Alsup's opinion, which is Exhibit 9, and we
28                    look on the bottom of Page 13, paragraph starting at Line 25, Judge
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   7                    CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
                       Alsup concludes, Second, Straight Path's infringement theory would
 1                     expand its narrowly preserved infringement theory into one of
                       breathtaking scope. Do you see that?
 2
                       A. I do.
 3
                       Q. You don't address that in your declaration, right?
 4
                       A. No.
 5
     Id. 71:10-72:5.
 6
                       Q. Okay. Now let’s go back to what I was asking you about, which is
 7                     on Page 14, Line 7. Judge Alsup writes, Third, this expansion to
                       Straight Path's infringement theory rests on a premise so patently
 8                     obviousness -- so patently obvious, it cannot possibly be the key to the
                       claimed invention. Do you see that?
 9
                       A. I see that.
10
                       Q. And you don’t address – address validity or obviousness in your
11                     declaration, do you?

12                     A. No. As I said before, I didn't address in any way validity in the
                       declaration.
13
     Id. 77:11-22. It is axiomatic that patent claims must be interpreted the same way for infringement and
14
     validity (see TVIIM, LLC v. McAfee, Inc., 851 F.3d 1356, 1362 (Fed. Cir. 2017))—Judge Michel’s
15
     opinion on the merits of Straight Path’s ringing telephone infringement theory is meaningless without
16
     considering whether such a theory would itself invalidate the patents-in-suit.
17
             The lack of technical qualifications, detailed technical analysis, or consideration of validity
18
     implications of the same flawed and overbroad infringement theory that was rejected both by this
19
     Court and the Federal Circuit in the Michel Declaration render it unreliable. See Sundance, 550 F.3d
20
     at 1362-1365.
21
                       2.       The Michel Declaration Is Not Based On Sufficient Facts or Data and Is
22                              Not the Product of Reliable Principles or Methods That Have Been
                                Reliably Applied To the Facts of this Case.
23
                                a.       The Declaration Cites No Facts or Data.
24
             The Michel Declaration is one page containing five numbered paragraphs. See Ex. B ¶¶ 1-5.
25
     It contains conclusory opinions but does not cite or reference supporting facts or data.
26
             In fact, Judge Michel testified that he was never asked to, nor did he consider the critical facts
27
     necessary to offer an informed opinion on the issues of exceptional case and sanctions for bad faith
28
     litigation. Significantly, Judge Michel did not read the fees briefs or exhibits (Ex. A 35:19-36:2) nor
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   8                     CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1   did he “stud[y] the proceeding from beginning to end in the District Court.” Id. 42:20-22. Therefore,
 2   he “didn’t have any knowledge and . . . couldn’t take any position” on what Straight Path had done in
 3   the past regarding its infringement position or on Straight Path’s conduct in the District Court. Ex. A
 4   42:16-24; see also 95:15-25. Furthermore, Judge Michel did not review any technical materials
 5   beyond those in the appellate appendix and a declaration from Straight Path’s technical expert. For
 6   example, he did not review the expert reports in this case (id. 36:7-18) or Cisco source code or manuals
 7   that describe the functionality of Cisco’s products (id. 36:20-37:1).
 8           Because Judge Michel did not learn or analyze the critical aspects of this case relevant to
 9   Cisco’s attorneys’ fees motion—or cite them in his declaration—he cannot offer expert opinion
10   testimony that will “help this court to understand that evidence or to determine a fact in issue” under
11   Rule 702(a). For that reason, his declaration should be stricken. See Daubert, 509 U.S. at 591.
12                             b.        The Declaration Is Not the Product of Reliable Principles or
                                         Methods—It Was Merely a “Prediction” of an Appellate
13                                       Outcome—Which Turned Out To Be Incorrect.
14           Judge Michel’s declaration memorializes his recollection of the purported favorable
15   “predictions” he made while working with Mr. Fenster on his appellate argument. Ex. A 83:14-20.
16   Judge Michel testified that the bases for those “predictions” were his knowledge of Federal Circuit
17   precedent and of the “habits” of members of the Federal Circuit. Id. 81:5-11. Speculation based on
18   one individual’s interpretation of case law and the “habits” of judges does not constitute a reliable
19   principle or method for assessing the strength of Straight Path’s infringement case or its litigation
20   misconduct. Base v. FCA US LLC, Case No. 17-cv-01532-JCS, 2019 WL 1117532, at *5 (N.D. Cal.
21   March 11, 2019) (excluding expert testimony that was conclusory, speculative, and not based on any
22   reliable methodology); Competitive Technologies, Inc. v. Fujitsu Ltd., 333 F.Supp.2d 858, 881 (N.D.
23   Cal. 2004) (excluding expert testimony regarding a methodology that the offering party had not
24   established was reliable rather than speculative).           Also, not only was the Michel Declaration
25   “prediction” that the Federal Circuit would be receptive of Straight Path’s arguments not “reliable,” it
26   was wrong. The Federal Circuit summarily affirmed this Court’s summary judgment (Straight Path
27   IP Group, LLC, Nos. 18-1491, 18-1492, D.I. 86)—a measure Judge Michel himself said has been used
28   for frivolous appeals in the past. Ex. A 20:21-23:25.
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN   9                     CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
 1           Because the opinions expressed in the Michel Declaration are not based on reliable principles
 2   or methods, they should be stricken. Citcon USA LLC v. RiverPay Inc., Case No. 18-cv-02585-NC,
 3   2019 WL 2603219, at *3 (C.D. Cal. June 25, 2019) (finding a declaration from an attorney
 4   inadmissible and disregarding it in part because the party offering the declaration failed to show that
 5   the opinion was based on sufficient data or that it was formed reliably under Rule 702(b)-(d)).
 6   IV.     CONCLUSION
 7           For the reasons set forth herein, Cisco respectfully requests that the Court strike the Michel
 8   Declaration, or at a minimum, not consider Judge Michel’s testimony in connection with rendering its
 9   decision on Cisco’s motion for attorneys’ fees.
10     Dated: September 12, 2019
                                                              Respectfully submitted,
11
                                                               /s/ Justin P.D. Wilcox
12                                                            BAKER BOTTS LLP
                                                              Sarah J. Guske (SBN 232467)
13
                                                              sarah.guske@bakerbotts.com
14                                                            Jeremy J. Taylor (SBN 249075)
                                                              jeremy.taylor@bakerbotts.com
15                                                            Wayne O. Stacy (pro hac vice)
                                                              wayne.stacy@bakerbotts.com
16

17                                                            DESMARAIS LLP
                                                              John M. Desmarais (pro hac vice)
18                                                            jdesmarais@desmaraisllp.com
                                                              Justin P.D. Wilcox (pro hac vice)
19                                                            jwilcox@desmaraisllp.com
                                                              Jordan N. Malz (pro hac vice)
20                                                            jmalz@desmaraisllp.com
21                                                            Steven M. Balcof (pro hac vice)
                                                              sbalcof@desmaraisllp.com
22                                                            Jennifer Przybylski (pro hac vice)
                                                              jprzybylski@desmaraisllp.com
23

24
                                                              Attorneys for Defendant
25                                                            CISCO SYSTEMS, INC.
26

27

28
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN      10                        CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
                                             CERTIFICATE OF SERVICE
 1
             The undersigned hereby certifies that the foregoing document was filed electronically via
 2
     ECF in compliance with Local Rule 5-5(a) on September 12, 2019. As such, this document was
 3
     served on all counsel who have consented to electronic service.
 4

 5
                                                               /s/ Justin P.D. Wilcox
 6                                                            Justin P.D. Wilcox
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
      DEFENDANT CISCO SYSTEMS, INC.’S SUPPLEMENTAL BRIEF IN       11                    CASE NO. 3:16-CV-03463-WHA
      SUPPORT OF ITS MOTION FOR ATTORNEYS’ FEES AND COSTS
